DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the developing bearing member arranged so as to not be in contact with the image bearing member and the developing bearing member arranged so as to be in contact with the image bearing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the axes in FIG.5 fail to show the units of each quantity, i.e. Vback in volts (V) and FOGGING AMOUNT as a percentage (%).  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image bearing member, charging member, exposure portion, developer bearing member, transfer member introduced in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,287,149 to HOSHIKA.
HOSHIKA teaches:
(claim 1)	An image forming apparatus comprising: an image bearing member (1) that is rotatable; a charging member (10) that charges a surface of the image bearing member at a charging portion; an exposure portion (2) that exposes the image bearing member to form an electrostatic latent image on the surface of the image bearing member; a developer bearing member (3) that bears a developer charged to have a normal polarity and supplies the developer to the electrostatic latent image formed on the surface of the image bearing member to form a developer image on the surface of the image bearing member; a transfer member (4) that comes into contact with the image bearing member to form a nip and transfers the developer image onto a recording material conveyed to the nip; 
a charging voltage application portion (Ew) that applies a charging voltage to the charging member; a developing voltage application portion (Ed) that applies a developing 
a controller (22) that controls the charging voltage application portion, the developing voltage application portion, and the transfer voltage application portion, 
wherein, when a region of the image bearing member that comes into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is held by the nip is assumed as a first region (image formation region) and a region of the image bearing member that does not come into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is not held by the nip is assumed as a second region (sheet interval region), 
the controller controls to apply a first developing voltage (at least including component VDC2) to the developer bearing member when the first region in which a first surface potential (e.g. -600V in FIG.4) has been formed at the charging portion faces the developer bearing member and apply a second developing voltage (at least including component VDC1) smaller than an absolute value of the first developing voltage to the developer bearing member when the second region in which a second surface potential (e.g. -250V in FIG.4) has been formed at the charging portion faces the developer bearing member after the recording material passes through the nip (see FIG. 3, 8, 12, 17, 19).
(claim 3)	The image forming apparatus according to claim 1, wherein an absolute value of the first surface potential is larger than an absolute value of the second surface potential (600>250).
(claim 4)	The image forming apparatus according to claim 1, wherein a first charging potential (Vr2) that is used to form the first surface potential is formed in the charging member, r1) that has a polarity same as a polarity of the first charging potential and is used to form the second surface potential is formed in the charging member, and an absolute value of the first charging potential is larger than an absolute value of the second charging potential (see FIG. 8).
(claim 5)	The image forming apparatus according to claim 4, wherein the first charging potential is formed when the charging voltage application portion applies a first charging voltage (Vr2) to the charging member, the second charging potential is formed when the charging voltage application portion applies a second charging voltage (Vr1) having a polarity same as a polarity of the first charging voltage to the charging member, and an absolute value of the first charging voltage is larger than an absolute value of the second charging voltage (FIG.8).
(claim 13)	The image forming apparatus according to claim 1, wherein a first developing potential (VDC2) is formed in the developer bearing member when the first developing voltage is applied to the developer bearing member, a second developing potential (VDC1) is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, and the controller controls the charging voltage application portion and the developing voltage application portion so that a first potential difference, at which a ratio of an area of the developer in the first region to an area of the first region becomes not more than 2%, is formed as to the first potential difference between the first surface potential and the first developing potential (see FIG.5, col. 6 lines 33-63, col. 7 lines 40-46).
(claim 14)	The image forming apparatus according to claim 1, wherein a first developing potential is formed in the developer bearing member when the first developing voltage is applied to the developer bearing member, a second developing potential is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, and the controller controls the charging voltage application portion and the 
(claim 15)	The image forming apparatus according to claim 1, wherein a second developing potential is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, and the controller controls the charging voltage application portion and the developing voltage application portion so that a second potential difference, at which a ratio of an area of the developer in the second region to an area of the second region becomes not more than 2%, is formed as to the second potential difference between the second surface potential and the second developing potential (see FIG.5, col. 6 lines 33-63, col. 7 lines 40-46).
(claim 16)	The image forming apparatus according to claim 1, wherein a second developing potential is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, and the controller controls the charging voltage application portion and the developing voltage application portion so that a second potential difference, at which a ratio of an area of the developer in the second region to an area of the second region falls within a range in which quality of an image is allowed, is formed as to the second potential difference between the second surface potential and the second developing potential (see FIG.5, col. 6 lines 33-63, col. 7 lines 40-46).
(claim 17)	The image forming apparatus according to claim 1, wherein the developer bearing member is arranged so as not to be in contact with the image bearing member, and the first AC + VDC2) and the second developing voltage (VAC + VDC1) are AC voltages (see FIG. 3, 8, 12, 17, 19; col. 5 lines 30-34).
(claim 18)	The image forming apparatus according to claim 1, wherein the developer bearing member is arranged so as to be in contact with the image bearing member, the first developing voltage and the second developing voltage are DC voltages having a same polarity, and the absolute value of the first developing voltage is larger than an absolute value of the second developing voltage (col. 6 lines 54-63, col. 8 lines 39-44).
(claim 19)	The image forming apparatus according to claim 1, wherein the second developing voltage is applied within a prescribed time (as prescribed by the controller) after a timing at which a tip end of the second region on a downstream side in a rotating direction of the image bearing member reaches a position facing the developer bearing member (see e.g. FIG.3; VDC1 is applied downstream of a tip end at which VDC2 is applied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,287,149 to HOSHIKA.
Regarding claim 2, HOSHIKA teaches an image forming apparatus according to claim 1, but does not explicitly teach each of the first surface potential, the second surface potential, the first developing voltage, and the second developing voltage has the normal polarity. However, HOSHIKA discloses the surface potential and developing voltage as result-effective variables controlled as to form at least a proper development contrast according image density.  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the first surface potential, the second surface potential, the first developing voltage, and the second developing voltage, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05)
	
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,287,149 to HOSHIKA as applied to claim 1 above, and further in view of JP 2003/066697 to MOTOHASHI and US 9,482,995 to HAYAKAWA.
	Regarding claims 6 and 7, HOSHIKA is silent about development potential overshoot.
MOTOHASHI	discloses that overshoot occurs when shifting a development bias generated by an AC component and a DC component to/from a lower limit form/to an upper limit; such overshoot affecting fog and reproducibility [0009-0010].
HAYAKAWA discloses preventing image density defects caused by a disturbance in surface potential of the photosensitive drum by changing a control amount of a surface potential adjusting member configured to adjust a surface potential of the photosensitive drum.  For example, in a case where the charger is used as the surface potential adjusting member, the charging bias, which is the control amount of the charger, may be changed (col. 11 lines 39-48).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of MOTOHASHI and HAYAKAWA as to recognize that, in the apparatus of HOSHIKA, an overshoot of the developing potential occurs when the second developing voltage is switched to the first developing voltage at the start of a subsequent (e.g. 2ND) image formation, and to be motivated to adjust a surface potential of the 
(claim 6)	when a region of the image bearing member that is positioned between the first region and the second region and comes into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is held by the nip is assumed as a third region, a developing potential formed in the developer bearing member overshoots when the third region in which a third surface potential has been formed at the charging portion faces the developer bearing member and when the second developing voltage is switched to the first developing voltage, and an absolute value of the developing potential due to an overshoot of the developing potential is larger than an absolute value of the developing potential formed when the first developing voltage is applied to the developer bearing member, and
(claim 7)	wherein an absolute value of the third surface potential is larger than each of an absolute value of the first surface potential and an absolute value of the second surface 4110204764US01 potential (as required to keep proper contrast in a region of overshoot).

The HOSHIKA in view of MOTOHASHI and HAYAKAWA, as described above, further renders obvious, 
(claim 11)	An image forming apparatus according to claim 6, wherein a first developing potential is formed in the developer bearing member when the first developing voltage is applied to the developer bearing member, a second developing potential is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, a third developing potential is formed in the developer bearing member when the first developing potential overshoots, and the controller controls the charging voltage 
(claim 12)	An image forming apparatus according to claim 6, wherein a first developing potential is formed in the developer bearing member when the first developing voltage is applied to the developer bearing member, a second developing potential is formed in the developer bearing member when the second developing voltage is applied to the developer bearing member, a third developing potential is formed in the developer bearing member when the first developing potential overshoots, and the controller controls the charging voltage application portion and the developing voltage application portion so that a third potential difference, at which a ratio of an area of the developer in the third region to an area of the third region falls within a range in which quality of an image is allowed, is formed as to the third potential difference between the third surface potential and the third developing potential (see FIG.5, col. 6 lines 33-63, col. 7 lines 40-46).
	Regarding claim 8, HOSHIKA teaches an image forming apparatus comprising: an image bearing member (1) that is rotatable; a charging member (10) that charges a surface of the image bearing member at a charging portion; an exposure portion (2) that exposes the image bearing member to form an electrostatic latent image on the surface of the image bearing member; a developer bearing member (3) that bears a developer charged to have a normal polarity and supplies the developer to the electrostatic latent image formed on the surface of the image bearing member to form a developer image on the surface of the image bearing member; a 
a charging voltage application portion (Ew) that applies a charging voltage to the charging member; a developing voltage application portion (Ed) that applies a developing voltage to the developer bearing member; a transfer voltage application portion (Et) that applies a transfer voltage to the transfer member; and 
a controller (22) that controls the charging voltage application portion, the developing voltage application portion, and the transfer voltage application portion, 
wherein, when a region of the image bearing member that comes into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is held by the nip is assumed as a first region (image formation region) and a region of the image bearing member that does not come into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is not held by the nip is assumed as a second region (sheet interval region), and a region of the image bearing member that is positioned between the first region and the second region and comes into contact with the recording material at the nip in a state in which the transfer voltage is applied to the transfer member and the recording material is held by the nip is assumed as a third region (e.g. sheet edge/margin region),
the controller controls to apply a first developing voltage (at least including component VDC2) to the developer bearing member when the first region in which a first surface potential (e.g. -600V in FIG.4) has been formed at the charging portion faces the developer bearing member and apply a second developing voltage (at least including component VDC1) smaller than an absolute value of the first developing voltage to the developer bearing member when the second region in which a second surface potential (e.g. -250V in FIG.4) has been formed at the 
HOSHIKA is silent about development potential overshoot.
MOTOHASHI	discloses that overshoot occurs when shifting a development bias generated by an AC component and a DC component to/from a lower limit form/to an upper limit; such overshoot affecting fog and reproducibility [0009-0010].
HAYAKAWA discloses preventing image density defects caused by a disturbance in surface potential of the photosensitive drum by changing a control amount of a surface potential adjusting member configured to adjust a surface potential of the photosensitive drum.  For example, in a case where the charger is used as the surface potential adjusting member, the charging bias, which is the control amount of the charger, may be changed (col. 11 lines 39-48).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of MOTOHASHI and HAYAKAWA as to recognize that, in the apparatus of HOSHIKA, an overshoot of the developing potential occurs when the second developing voltage is switched to the first developing voltage at the start of a subsequent (e.g. 2ND) image formation, and to therefore be motivated to adjust a surface potential of the photosensitive drum to a higher third surface potential at a region corresponding to the overshoot by controlling the charging voltage, as an alternative way of controlling a proper development contrast in the image forming (first) region to be formed, such that:
a developing potential formed in the developer bearing member overshoots when the third region in which a third surface potential has been formed at the charging portion faces the developer bearing member and when the second developing voltage is switched to the first developing voltage, and an absolute value of the developing potential due to an overshoot of the developing potential is larger than an absolute value of the developing potential formed when the first developing voltage is applied to the developer bearing member.

The HOSHIKA in view of MOTOHASHI and HAYAKAWA, as described above, further renders obvious,
(claim 9)	An image forming apparatus according to claim 8, wherein each of the first surface potential, the second surface potential, the third surface potential, the first developing voltage, and the second developing voltage has the normal polarity (see FIGs. 3 & 4); and
(claim 10)	An image forming apparatus according to claim 8, wherein an absolute value of the first surface potential is larger than an absolute value of the second surface potential, and an absolute value of the third surface potential is larger than an absolute value of the first surface potential.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Arlene Heredia/Primary Examiner, Art Unit 2852